







LOAN SETTLEMENT AND CONVERSION AGREEMENT


among


SUANG-YI PAI


MIN-TAN YANG


and


KID CASTLE EDUCATIONAL CORPORATION






December 28, 2006



--------------------------------------------------------------------------------




LOAN SETTLEMENT AND CONVERSION AGREEMENT


This Loan Settlement and Conversion Agreement, effective as of December 28,
2006, (the “Agreement”) is entered into by Suang-Yi Pai (“Pai”), Min-Tan Yang
(“Yang”), and Kid Castle Educational Corporation (the “Company”).
 
Background
 
This Agreement is entered into based on the following facts and circumstances,
which the parties stipulate are an accurate recitation of the facts:



1.  
During the fourth quarter of 2005, the Company experienced financial
difficulties and was incapable of generating cash flows sufficient to sustain
its operations. With the threat of insolvency looming, the Company’s management
team at the time - Chief Executive Officer Kuo-An Wang and Chief Financial
Officer Yu-En Chiu - approached Pai and Yang for financial aid and management
support.




2.  
At the request of Wang and Chiu, Pai and Yang agreed to make or cause to be
made, in aggregate, an investment in the amount of approximately US$1.8 million
to the Company, based on the understanding that (a) Pai would be appointed as
the Chairman of the Board and Yang the Chief Executive Officer of the Company,
and (b) the investment made by Pai and Yang would be used to subscribe newly
issued shares of the Company based on the valuation of the Company at the time
of the investments.




3.  
On November 2, 2005, Pai was elected to be the Chairman of the Board of
Directors of the Company and Yang was elected to be a director and the Chief
Executive Officer of the Company.




4.  
On or about October 31, 2005, at Pai’s behest, Olympic Well International Ltd.
(“Olympic”) and Chen-Chen Shih invested US$0.75 million (together, the “Outside
Investors”). A portion of the investment made by Olympic in the amount of
US$342,364 was assigned to Pai on or about December 30, 2005 in connection with
settling the matter with former CFO Chiu discussed below.




5.  
On or about November 14, 2005, Yang invested US$1.05 million to the Company.




6.  
Although all parties were under the understanding that Pai, Yang and the Outside
Investors would be issued Company stock when an appropriate valuation for the
stock was mutually determined, the investments were not otherwise documented in
written agreements.




7.  
Soon after Pai and Yang assumed their new management roles, they were informed
by Chiu, the former CFO, that he had engaged in a practice of commingling his
personal funds with Company funds. The extent of the commingling and the impact
on the valuation of the Company was unknown at the time, making it more
difficult to value the Company. Further, it became apparent that the Company’s
then available financial information was not sufficiently reliable basis to
derive a valuation for the shares.

 

--------------------------------------------------------------------------------


 

8.  
It was then agreed by all parties that the investments made by Outside
Investors, Pai and Yang would be treated as interest bearing short term loans
(the “the Management Loans”) until the Board of Directors could be in a position
to determine the value of the Company, at which time the Management Loans would
be converted into shares of Company common stock based on a price approved by
the Board of Directors and agreed to by the holders of the loans.




9.  
Upon further investigation it became apparent that Chiu owed the Company a
substantial amount as of the end of 2005. Chiu was at that time in financial
distress and would not be able to repay the amounts due the Company in the near
future. To reduce the impact of Chiu’s debt on the Company, it was agreed that
Pai and Yang would assume Chiu’s debt to the Company outstanding as of the end
of 2005, when the amount of such debt could be ascertained, and in consideration
an equivalent portion of the Management Loans would be forgiven.




10.  
It was subsequently determined that Chiu owed the Company NT$18,500,000 as of
the end of 2005 and based on the above-mentioned understanding, the outstanding
amount of the Management Loans was reduced to US$1,248,514 pursuant to a
three-way loan settlement agreement entered into between Pai and Yang, Chiu and
the Company.




11.  
The Company was not in a financial position to repay the Management Loans when
they became due, despite the holders’ request for payment. The maturity dates of
the Management Loans were extended by agreement in February, May and August
2006. Pai, Yang and the Company have been unable to reach a conclusion on a fair
valuation for the shares.




12.  
The remaining debt owed by the Company to Olympic and Chen-Chen Shih under the
Management Loans as of July 31, 2006 were assigned to Pai pursuant to Assignment
Agreements dated as of August 1, 2006.




13.  
On October 27, 2006, Pai and Yang submitted a proposal (the “Proposal”) to the
Board of Directors of the Company requesting the Company to convert the
Management Loans into newly issued shares of the Company at an issue price of
US$0.15 per share.




14.  
The Proposal has been reviewed and approved by a majority of the Company’s Board
of Directors, all of whom have no personal interest in the transaction.



Loan Settlement and Conversion Agreement
Page 2

--------------------------------------------------------------------------------


 
Agreement
 
Based on the foregoing facts and circumstances, the parties agree as follows:
 
1.  OUTSTANDING AMOUNTS
 
The parties agree that as of the date of this Agreement, the amounts outstanding
under the Management Loans are as follows:
 

   
Outstanding Principal
(US$)
 
Accumulated Interest (7% per annum)
(US$)
 
Pai
   
407,725
   
11,730
                 
Yang
   
840,789
   
4,838
                 
Total
   
1,248,514
   
16,568
 

 
 
2.  CONVERSION OF LOANS
 
The parties agree that a fair conversion price for the Management Loans is $0.15
per share (the “Conversion Price”). The parties agree that effective as of the
date of this Agreement, a portion of the outstanding principal amounts on the
Management Loans will be converted into shares of the Company’s common stock at
the Conversion price, and a portion will be reissued in the form of promissory
note with a one year term and interest of 7% per annum in the form attached as
Exhibit A. The amounts outstanding to be converted into common stock, and to be
reissued in the form of a promissory note, are as follows:


 

   
Principal Outstanding as of December 28, 2006
(US$)
 
 
Residual Promissory Note
(US$)
 
Principal converted to Common Stock
(US$)
 
 
Shares of Common Stock
 
Pai
   
407,725
   
107,680
   
300,045
   
2,000,297
                             
Yang
   
840,789
   
240,789
   
600,000
   
4,000,000
                             
Total
   
1,248,514
   
348,469
   
900,045
   
6,000,297
 

 
Loan Settlement and Conversion Agreement
Page 3

--------------------------------------------------------------------------------


 
3.  DELIVERIES
 
Concurrently with executing this Agreement the Company will delivery
certificates representing fully paid and non-assessable shares of the Company’s
common stock in the amounts reflected in Section 2, together with residual
promissory notes in the amounts reflected in Section 2. The Management Loans
will simultaneously be deemed cancelled.


4.  ADJUSTMENT OF CONVERSION PRICE
 
The parties acknowledge that the Company has agreed to the Conversion Price
based in part on a valuation of the Company’s stock performed by Polaris
Securities Co., Ltd. (“Polaris”) in which Polaris based its findings on
estimated unaudited EBIT and EBITDA for the four fiscal quarters ended September
30, 2006. The parties agree that if audited results for either EBIT and EBITDA
for the year ended December 31, 2006 exceed the unaudited figures used by
Polaris by more than 10%, the Conversion Price will be adjusted upwards by the
percentage change between the unaudited figures used by Polaris and audited
results for 2006. To perform the adjustment, the change in EBIT and EBITDA will
be averaged by adding EBIT and EBITDA together and dividing by two. If an
adjustment is necessary, no stock will be cancelled. Rather, the residual
promissory notes will be cancelled and reissued to reflect the decreased amount
that would have resulted if the amount of principal converted to common stock
under Section 2 had been converted to common stock at the revised conversion
price.


5.  GENERAL
 
5.1  Binding Effect. This Agreement will be binding on the parties and their
respective heirs, personal representatives, successors, legal representatives
and permitted assigns, and will inure to their benefit. This Agreement may not
be assigned by any party without the written consent of all other parties.
 
5.2  Amendment. This Agreement may be amended only by a written agreement signed
by each party.


5.3  Waiver. No waiver will be binding on a party unless it is in writing and
signed by the party making the waiver. A party’s waiver of a breach of a
provision of this Agreement will not be a waiver of any other provision or a
waiver of a subsequent breach of the same provision.
 
5.4  Severability. If a provision of this Agreement is determined to be
unenforceable in any respect, the enforceability of the provision in any other
respect and of the remaining provisions of this Agreement will not be impaired.
 
5.5  Further Assurances. The parties will sign other documents and take other
actions reasonably necessary to further effect and evidence this Agreement.
 
Loan Settlement and Conversion Agreement
Page 4

--------------------------------------------------------------------------------


 
5.6  No Third-Party Beneficiaries. The parties hereto have entered into this
Agreement only to establish specified rights among themselves. The parties do
not intend to confer any right or remedy on any third party.
 
5.7  Termination. In the event of termination of this Agreement, no party will
have any liability or any further obligation to any other party, except as
provided in this Section 5.7 and except that nothing in this Agreement releases,
or may be construed as releasing, any party to this Agreement from any liability
or damage to any other party arising prior to the termination hereof or arising
out of any party’s willful and material default or breach under this Agreement
(subject to any limitation on remedies set forth herein).
 
5.8  Governing Law. This Agreement is governed by the laws of the State of
Florida, without giving effect to any conflict of law principle that would cause
the laws of another jurisdiction to apply.
 
5.9  Entire Agreement. This Agreement contains the entire understanding of the
parties regarding the subject matter of this Agreement and supersedes all prior
and contemporaneous negotiations and agreements, whether written or oral,
between the parties with respect to the subject matter of this Agreement.
 
5.10  Signatures. This Agreement may be signed in counterparts. A fax or pdf
format email transmission of a signature page will be considered an original
signature page. At the request of a party, a party will confirm an
electronically transmitted signature page by delivering an original signature
page to the requesting party.
 




 (signature page follows)
 
Loan Settlement and Conversion Agreement
Page 5

--------------------------------------------------------------------------------



[Signature Page to Loan Settlement and Conversion Agreement]


Dated effective as of the day first written above.
 

        KID CASTLE EDUCATIONAL CORPORATION   
   
   
      /s/ Min-Tan Yang    

--------------------------------------------------------------------------------

  By:  Min-Tan Yang   Its: Chief Executive Officer

 

                /s/ Suang-Yi Pai  

--------------------------------------------------------------------------------

Suang-Yi Pai, individually

 

                 /s/ Min-Tan Yang  

--------------------------------------------------------------------------------

Min-Tan Yang, individually

 

--------------------------------------------------------------------------------




Exhibit A


Form Promissory Note


(see attached)
 

--------------------------------------------------------------------------------


 